Fourth Court of Appeals
                                       San Antonio, Texas
                                         December 21, 2016

                                         No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
              Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                                 v.

                               WHATABURGER OF ALICE, LTD.,
                                       Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-01431
                            Honorable Gloria Saldana, Judge Presiding


                                           ORDER
        On November 22, 2016, this Court ordered appellant to show cause why this appeal

should not be abated or dismissed for lack of jurisdiction due to the issue whether the trial court

entered a final judgment. On December 16, 2016, the parties filed a joint motion to abate this

appeal to provide time “to request that the trial court sever all ‘site selection rights and issues’

that have been ruled on . . . from appellee’s claims for attorneys’ fees associated with the ‘site

selection rights and issues’. . . .”

        IT IS SO ORDERED the parties’ joint motion to abate is GRANTED. The trial court

shall issue a final judgment that disposes of all parties, issues and causes of action pursuant to its

own discretion or pursuant to the parties’ agreed order. Upon this abatement, all parties shall
proceed expeditiously and in good faith to obtain any final judgement or order of severance, and

upon doing so shall notify this Court immediately.

       IT IS ALSO ORDERED that the district clerk file a supplemental clerk’s record which

contains any new judgment or severance order from the trial court on the attorneys’-fee issue.

       The abatement of this appeal shall be lifted automatically on the earliest of thirty days

from the date of abatement or the parties’ notice to this Court. Once abatement is lifted, this

matter will be set for oral argument at its earliest opportunity without re-briefing.



                                                       _________________________________
                                                       Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court